Citation Nr: 1222349	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-30 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hand disability, claimed as arthritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for cluster and/or migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1983 to September 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for arthritis of the right hand, and granted service connection for cluster and/or migraine headaches and assigned a noncompensable disability rating, effective October 1, 2005.  Subsequently, in an August 2008 rating decision, the RO increased the Veteran's disability rating for cluster and/or migraine headaches to 10 percent, effective October 1, 2005.  

The Veteran initially requested a Travel Board Hearing at his local VA.  However, prior to the scheduled hearing date, the Veteran submitted a March 2011 written statement withdrawing that hearing request.  38 U.S.C.A. § 20.702(e) (2011). 


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran is currently diagnosed with any right hand disability, to include arthritis, or that arthritis was present in service or to a compensable degree within one year after discharge from service.

2.  Throughout the period on appeal the Veteran has had approximately one to three migraine headaches per month of varying degrees of severity, with characteristic prostrating attacks occurring on an average once a month, but his migraine attacks were not shown to be very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.





CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for arthritis of the right hand are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial rating of 30 percent, but no higher, for cluster and/or migraine headaches are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Subsequent letters in July 2008 and May 2009 also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's claim of increased disability rating for cluster and/or migraine headaches arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records, and providing the Veteran with VA examinations in November 2005 and June 2009.  Additionally, the Veteran has not indicated that he has received additional treatment for his right hand condition or service-connected migraine headaches.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 




II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted on a presumptive basis for arthritis that becomes manifest to a compensable degree within one year after discharge from service even if the disease is not documented during service.  38 C.F.R. §§ 3.307, 3.309(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for arthritis of the right hand.  The Veteran asserts that he was diagnosed and treated for arthritis of the right hand while in service. 

The Veteran's induction and separation examinations do not document any right hand disability or a diagnosis of arthritis of the right hand.  The Veteran's service treatment records show that he complained of pain of his hands, wrists, and fingers in January 2005.  However, there was no diagnosis of arthritis of the right hand at that time, and x-rays were ordered.  A January 2005 radiology examination report noted that x-rays were ordered because that Veteran had bilateral hand stiffness in the morning.  The x-ray showed no evidence of fracture, dislocation, significant arthritis, or other active pathology.  The report concluded that the x-ray showed a normal study of the wrists.   

The Veteran was afforded a VA examination in November 2005 to assess his right hand disability.  The Veteran reported that he suffered from arthritis of the bilateral hands that existed for 12 months.  The Veteran reported symptoms such as aching pain in the first three fingers on both hands that were stiff and numb.  The symptoms occurred intermittently, as often as every morning, with each occurrence lasting for one hour.  The ability to perform daily functions during the flare-ups consisted of difficulty in picking up or turning small items.  The Veteran treated this condition with Tylenol Arthritis.  Additionally, the Veteran reported that this condition did not report in any lost time at work.  X-rays of the right hand taken at that time showed no evidence of fracture or other significant bone or soft tissue abnormality.  The radiologist concluded that the x-ray of the Veteran's right hand was negative.  The examiner concluded that pertaining to the Veteran's claimed condition of arthritis of the hands, there was no diagnosis because there was no pathology to render a diagnosis.  

Additionally, the evidence of record is void of any VA or private medical records of treatment or a diagnosis of arthritis of the right hand. 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has reported pain since service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  In this case there is no diagnosed disorder for which service connection can be considered.

Based on the evidence and analysis above the Board concludes the criteria for service connection are not met.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

III. Initial Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, in both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran's service-connected cluster and/or migraine headaches are currently rated 10 percent disabling under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine).  A rating of 10 percent is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months.  A rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson, 12 Vet. App. 119, in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21.

The Veteran was first afforded a VA examination in November 2005.  The Veteran reported that he suffered from chronic headaches since 1994.  The Veteran also reported having reoccurring headaches, which were migraines.   Additionally, the Veteran reported that the attacks were pain near the front half of the head and face.  Furthermore, when the attacks occurred, he was able to go to work, but required medication.  The headache attacks averaged once every day, and each attack lasted for 24 hours.  The Veteran's current treatment was Motrin, Aspirin, Celebrex, and Flexural.  The examiner stated that the Veteran's functional impairment consisted of being unable to see when driving or reading.  However, the condition did not result in any time lost from work.  The examiner diagnosed the Veteran with headaches that were consistent with migraines.  

In the December 2006 Notice of Disagreement, the Veteran reported that he had headaches all day, every day, some of which made it very difficult for him to see clearly or operate a motor vehicle.  Additionally, the Veteran reported that he had been diagnosed by a medical professional as having chronic headaches due to muscle spasms, migraines, a car accident, sphenoid sinuses, and vision trouble.  

In a July 2008 statement, the Veteran reported that he still had headaches several days a week, but the worst of these headaches (migraines) occurred about three to four times a month.  Additionally, he stated that there were occasions when the throbbing pains made it very difficult for him to see clearly or operate a motor vehicle.  Furthermore, the Veteran reported taking pain medication prescribed by his private treating physician to help relieve the migraines when they occurred.  

The Veteran also submitted lay statements in May 2005 from his friend, wife, and son.  The Veteran's friend discussed a time when the Veteran was suffering from headaches, where he was confined to his hotel room dealing with his pain.  Additionally, he reported that the Veteran only felt better with darkness and quiet.  Furthermore, the Veteran's wife reported that he suffered from headaches several times a month, with some more severe than others.  Moreover, she reported that the Veteran would complain of blood vessel pounding at the right temple of his head.  Additionally, there had been times that the headaches made it difficult for him to see.  On one occasion, the attack occurred while the Veteran was driving and he had to pull the car over until he felt well enough to finish the drive.  Lastly, she noted that the Veteran started recording the dates and times of the most severe attacks and the frequency ranged from one to three times a month.  The Veteran's son discussed an incident where the Veteran suffered headaches so badly while out at a restaurant that he had to get up from the table and leave.  Lastly, his son stated that the Veteran returned about 20 minutes later, but stated that he would not be able to drive.  

The Veteran was afforded another VA examination in June 2009.  The Veteran reported that his headaches occurred more often, the most severe occurring one to three times a month, which lasted for several hours, caused difficultly seeing and focusing, and sharp pain at the right temple.  Additionally, when headaches occurred he was able to go to work, but required medication.  He experienced headaches on the average of three times per month and they lasted for four hours.  The symptoms of the condition were severe pain at the forehead, eyes, and temple area.  The ability to perform daily functions during flare-ups consisted of difficulty reading, writing, standing for long periods, or driving. 

Additionally, the Veteran submitted a November 2009 letter from his private treating physician.  The physician noted that the Veteran brought in his headache diary so that he could see the increasing frequency of his headaches.  In 2008, he had 17 migraines, including times when he would have two or three a month.  In 2009, he had eight migraines, four of which were in January.  He was seen in the physician's office on November 18, 2009 and complained of headaches described with sharp pains in his temporal area, which occurred two to three times a month. Furthermore, the physician listed the current medications the Veteran was taking for this condition. 

Based on the foregoing, and applying the benefit of the doubt doctrine, the Board finds that the Veteran has met the criteria for a 30 percent disability rating for migraine headaches throughout the period on appeal.  As discussed above, the evidence demonstrates characteristic prostrating attacks occurring at least once a month over a period of several months.  However, the Veteran is not entitled to the next higher rating of 50 percent, as the evidence does not establish very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.

In this regard, the Board acknowledges that the Veteran may have prostrating attacks more frequently than once a month on average.  However, the evidence generally indicates that such severe attacks occur an average of one to three times per month, which does not approximate "very frequent."  Further, the Veteran's attacks are not shown to result in severe impairment of work functioning.  The Board acknowledges that the Veteran reported that his ability to perform daily functions during flare-ups were that he couldn't read, write, stand for long periods, or drive.  However, the Veteran reported that he was able to relieve his headaches with medication and continue to function during some episodes, as stated at the June 2009 VA examination.  Significantly, he reported that he missed no days of work due to headaches, as reported at the November 2005 VA examination.  As such, the evidence does not demonstrate very frequent completely prostrating attacks that are productive of severe economic inadaptability.  

The 30 percent disability rating that is assigned herein for migraine headaches is an acknowledgment that some interference with employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1.  However, as there is no evidence of severe economic impairment caused by the headaches, the manifestations of the Veteran's disability do not most nearly approximate the next higher rating.  See 38 C.F.R. § 4.7. Therefore, a rating in excess of 30 percent is not warranted under DC 8100.

Consideration has been given to assigning a staged rating; however, at no during the period under review does the disability warrant more than the ratings assigned.  

IV.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's cluster and/or migraine headaches are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  
The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not asserted, and the evidence of record does not show, that he is unemployable.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue herein decided.


ORDER

Entitlement to service connection for arthritis of the right hand is denied.

Entitlement to an initial disability rating of 30 percent, but no higher, for cluster and/or migraine headaches is granted.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


